Citation Nr: 0725223	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  06-26 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include asthma, chronic obstructive pulmonary disease 
(COPD), and emphysema.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from October 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in July 2007.  A 
transcript of the veteran's hearing has been associated with 
the record.


FINDING OF FACT

A respiratory disorder is related to the veteran's service.


CONCLUSION OF LAW

A respiratory disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
August 2004, after the enactment of the VCAA.  

A September 2004 letter asked the veteran to submit or 
identify various types of evidence that could be used in the 
adjudication of his claim.  The evidence of record was 
listed.  The veteran was told how VA would assist him in 
developing evidence.  The evidence and information necessary 
to support a claim for service connection was also discussed.  

A December 2004 letter discussed the outstanding evidence and 
asked the veteran to submit or identify such evidence.  The 
evidence of record was listed.  The veteran was told how VA 
would assist him in developing evidence supportive of his 
claim.  The veteran was instructed on the evidence and 
information necessary to support a claim for service 
connection.  

In January 2005 the veteran was told that records had been 
requested from a VA Medical Center, and that the RO had been 
advised that no records were available.

An October 2005 letter essentially provided the same 
information as previous letters.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  A VA examination has been 
conducted.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The Board notes that the veteran was not 
provided with notice of the types of evidence necessary to 
establish a disability rating or an effective date.  However, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  Any defect may be 
corrected by the AOJ.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

The Board additionally notes that a portion of the veteran's 
service medical records were apparently destroyed in a 1973 
fire at the National Personnel Records Center (NPRC).  The 
record reflects that the RO made numerous attempts to secure 
additional records referable to the veteran, but was 
unsuccessful.  The United States Court of Appeals for 
Veterans Claims (Court) has held that in cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis below has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).



Analysis

The Board of Veterans' Appeals is under an obligation to base 
the decision on the evidence of record. Assuming evidence is 
competent, the Board must point to more persuasive evidence 
in order to reject that evidence. In order to grant service 
connection, there must be evidence of current disability that 
is due to a disease or injury that was incurred in or 
aggravated by service.  There is no requirement that the 
disability be present in service.  Here, there is obvious 
post service evidence of current disability.  The primary 
issue before the Board is whether there was disease or injury 
(to include exposure to fumes) during service.

The veteran maintains that his current respiratory disorder 
is due to exposure to chemicals during his service.  He has 
reported that he worked on aircraft and was exposed to 
chemicals and aircraft exhaust.  

Available service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to the 
veteran's respiratory system.

A June 1980 VA X-ray report indicates bilateral apical 
pleural thickening and parenchymal calcifications of old 
granulomatous disease.  There was no evidence of acute focal 
infiltrate, failure, effusion, or of active cardiopulmonary 
process.

An October 1988 consultation report from Kaiser Permanente 
reflects the veteran's report of a 15 year history of asthma 
symptoms.  A December 1988 record indicates a diagnosis of 
COPD.  At that time, the veteran reported that he had been 
treated for tuberculosis in 1961.

An October 1998 VA treatment note indicates that the veteran 
was being seen to establish care with the physician.  The 
veteran provided a history of chronic obstructive pulmonary 
disease (COPD) and indicated that he used an inhaler.  He 
reported that he had smoked one pack per day for 30 years, 
and had quit smoking in 1980.  The diagnoses included COPD.

An August 2000 VA chest X-ray report indicate that there were 
no active infiltrates and that both lungs were clear.

In August 2004, the veteran stated that he was initiated into 
smoking during his active service and that he was encouraged 
to smoke.  He indicated that he developed a cough and was 
seen at sick call.  He stated that he was given treatments 
for breathing problems.  He noted that he had been diagnosed 
with tuberculosis in 1961 and with COPD, emphysema, and 
asthma in 1982.

A June 2005 VA treatment record indicates that the veteran 
had moderate obstructive lung disease secondary to chronic 
cigarette smoking and COPD, with a history of asthma as 
reported by the veteran.  The veteran asked whether his years 
of exposure to aircraft fuel with octane could have caused 
his asthma.  He related that he did seek medical attention 
during service for breathing difficulties and was given 
oxygen and breathing treatments on a periodic basis.  The 
impression was moderate COPD/asthma.  The provider indicated 
that it was possible that constant exposure to fumes or fuels 
had exacerbated any obstructive lung disease, but that 
whether they could have caused asthma was debatable.  

In response to the veteran's request for a written opinion, 
his VA primary care physician indicated in September 2005 
that she could only indicate that the claimed exposure to 
hydraulic and gas fumes may cause asthma and/or COPD or 
hyperactive airway disease.  

In a November 2005 letter, the veteran's private physician 
stated that the veteran's recurrent breathing problems could 
have possibly occurred in the military.  He noted that the 
veteran had symptoms consistent with asthma that could have 
been caused or aggravated with secondary exposure to high 
octane aircraft fumes, other toxic materials, or hydraulic 
system fluids that are used in the maintenance of aircraft.  
He stated that it was very possible that these exposures 
could have aggravated or resulted in the veteran's asthma 
condition.

The veteran underwent a VA examination in November 2006.  He 
reported toxic fume exposure during service and expressed his 
belief that it caused his bronchial asthma.  He indicated 
that he developed a breathing problem in service and had 
intermittent treatments for acute asthma while in the 
service.  He related that he continued to have breathing 
problems after discharge and underwent further treatment for 
asthma.  He stated that he had smoked intermittently from 
1944 until 1970.  The examiner indicated that at the time of 
examination, he had not reviewed the veteran's claims 
folders.  He stated that there was no doubt that the veteran 
had a chronic bronchospastic disorder dating back some 60 
years, and which had been treated over the years.  He 
indicated that, theoretically, the veteran's bronchial asthma 
could have been triggered by exposure to petrochemicals 
during service.  He also noted that the veteran's history of 
smoking also contributed to some element of restrictive lung 
disease.

In a December 2006 addendum, the examiner indicated that 
there was very little in the file pertaining to the veteran's 
in-service medical care.  He noted that previous pulmonary 
function tests were consistent with the current study and 
reflected a significant bronchospastic element.  He also 
noted that there was evidence of underlying restrictive lung 
disease, which was likely caused or triggered by noxious 
fumes or other environmental elements.  He pointed out that 
petrochemical exposure was very common in our environment.  
He also indicated that the veteran's restrictive lung disease 
element could have resulted from long standing bronchial 
asthma as well as tobacco use.  He opined that the veteran's 
bronchial asthma was at least as likely as not caused by or a 
result of his aviation fuel and chemical exposure during his 
military service.

At his July 2007 hearing, the veteran testified that he had 
first been treated for breathing problems seven to eight 
months after he entered service.  He stated that he was 
hospitalized once for breathing problems.  He related that in 
service, he was responsible for servicing four aircraft and 
that he also participated in refueling of aircraft.  

Having carefully reviewed the record, the Board concludes 
that the evidence supports the claim.  The first evidence of 
treatment for this disability dates to October 1988, many 
years after discharge in 1946.  At that time, the veteran 
reported a 15 year history of asthma.  Based upon that 
history, the onset of the veteran's asthma symptoms was in 
1973, which is also many years after his discharge from 
service.  Moreover, in an August 2004 statement, the veteran 
indicated that he had been diagnosed with COPD, emphysema, 
and asthma in 1982.  Based upon the veteran's varying 
reports, the onset of his respiratory disorder was no earlier 
than 1973.  However, that fact is not determinative.  
38 C.F.R. § 3.303(d).

The record contains an opinion from the November 2006 VA 
examiner indicating that the veteran's bronchial asthma was 
caused by or a result of his aviation fuel and chemical 
exposure during service.  The record does support the 
occurrence of such exposure.  A service department document 
reflects a temporary restriction from duties involving the 
use of gasoline or other solvents.  This restriction tends to 
establish that he was so exposed and that such exposure 
should be limited.  In other words, his exposure is 
consistent with the circumstances of his particular service.  
38 U.S.C.A. § 1154(a).

The Board also observes that there are various statements of 
record from the veteran's medical providers that suggest the 
possibility that exposure to chemicals might have triggered 
the current respiratory disorder.  In June 2005 a VA provider 
indicated that it was possible that constant exposure to 
fumes or fuels had exacerbated any obstructive lung disease.  
In September 2005 the veteran's primary care physician stated 
that exposure to hydraulic and gas fumes might cause asthma 
and COPD or hyperactive airway disease.  Finally, the 
veteran's private physician indicated in November 2005 that 
the veteran's recurrent breathing problems could have 
possibly occurred in service as the result of exposure to 
high octane fumes or other toxic materials.  The Board finds 
these statements to be borderline or speculative.  However, 
in order to reject evidence there must be negative evidence.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The more probative 
evidence establishes a remote onset of the veteran's 
respiratory disorder that is attributable to in-service 
exposure.  In reaching this determination, the Board notes 
that the examiners failed to explain the reason for the gap 
between service and the first manifestation.  However, based 
upon the age of the veteran, the Board shall not remand for a 
more reasoned opinion that should have been obtained prior to 
submission for appellate review.

The evidence is supports the claim.  Accordingly, service 
connection for a respiratory disorder is granted.


ORDER

Entitlement to service connection for a respiratory disorder 
is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


